UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2408


GREGORY BADER,

                    Plaintiff - Appellant,

             v.

MARK CLIFFORD KURDYS; ROBERTS & STEVENS, P.A.,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Graham C. Mullen, Senior District Judge. (1:16-cv-00294-GCM)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory Bader, Appellant Pro Se. Cynthia L. Van Horne, POYNER SPRUILL, LLP,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Bader appeals the district court’s orders denying relief on his claims

against Defendants and granting summary judgment in favor of Defendants on their

breach of contract counterclaim. We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.     Bader v. Kurdys, No. 1:16-cv-00294-GCM

(W.D.N.C. Sept. 1, 2017, Oct. 2, 2018, & Oct. 31, 2018). We deny Bader’s motion for a

transcript at Government expense. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2